DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of group I, which contains claims 1 – 17 and 30 – 36 as indicated by Applicants due to a typographical error in the definition of this group in the Restriction/Election Requirement mailed March 4, 2022, and species of oxaphosphorine as the prodrug and pancreatic cancer that is resistant to gemcitabine and nab-paclitaxel in the reply filed on May 4, 2022 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.

Specification

The disclosure is objected to because of the following informalities: only a single figure is present in this application and when only a single figure is present, the abbreviation “FIG.” should not be used in the specification but referred to as “the figure” (see 37 CFR 1.84(u)(1)).  
Appropriate correction is required.

Drawings

The drawings are objected to because where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the single drawing in the instant application is numbered (see 37 CFR 1.84(u)(1)).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 12, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lohr et al. (Lancet, 2001).
Lohr et al. discloses the encapsulation of allogenic cells in a cellulose sulphate capsule that confines the cells and protects them from the host’s immune system (p 1591, sentence bridging cols 1 and 2). The cells are angiographically placed in arteries feeding a primary pancreatic tumor on day 0 (p 1591, col 2, ¶ 1 and p 1592, col 1, ¶ 2), which reads on administering at the site of the tumor. On day 2, chemotherapy is begun with 1 g/m2 body surface of the oxaphosphorine ifosfamide administered on 3 consecutive days as a 1 hour infusion, reading on systemic administration, and then the regimen was repeated on days 23 – 25 (p 1592, col 1, ¶ 3), which is at least 18 days between cycles. The encapsulated cells are human 293 cells stably transfected with a CYP2B1 expression construct, a cytochrome P450 (p 1591, col 2, ¶ 1). Ifosfamide is a oxaphosphorine chemotherapeutic agent that is metabolized by liver enzymes such as CYPB21 into 4-hydroxyifosfamide, which then subsequently decays to the short half-life active species of phosphoramide mustard and acrolein that alkylate DNA and proteins respectively (p 1591, col 1, ¶ 1). The tumors did not grow in all 12 patients with two having a partial response and two having a minor response, but the treated patients had longer median survival times than control (¶ bridging cols 1 and 2 on p 1592). 
Lohr does not disclose three or more cycles of prodrug administration.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the number of ifosfamide chemotherapy cycles administered in the regimen disclosed by Lohr et al.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the timing and cycling of chemotherapeutic agents administered to treat cancer is a results effective parameter the person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal timing of the onset and number of cycles in order to best achieve the desired results. In the tumors are responding to the treatment, then additional cycles would reasonably be expected to continue to treat the tumor. Lohr et al. commences treatment on day 2 when the cells were administered on day 0, which is at least 24 hours after administration of the cells. There is no evidence of record as to the criticality of the claimed number of cycles. The prodrug is activated which requires access to the interior of the capsule where the cytochrome P450 is present, indicating that the capsule is permeable to the prodrug. These data indicate that the capsules are permeable to the ifosfamide to be activated by the cytochrome P450 encapsulated cells.
As to claims 16 and 17, “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” MPEP 2113 The person of ordinary skill in the art would routinely optimize the porous nature of the capsule shell and the number of cells that are encapsulated to optimize the amount of cytochrome P450 that is produced to optimize the conversion of ifosfamide to its active metabolites for tumor treatment.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lohr et al. as applied to claims 1 – 12, 14, 16 and 17 above, and further in view of Salmons et al. (Bioprocessing Journal, 2007).
Lohr et al. is discussed above.
That the CYP2B1 expression is regulatable is not disclosed.
Salmons et al. discloses factors relating to the good manufacturing process (GMP) production of an encapsulated cell therapy product (whole document, e.g., title) including NovaCaps®, cells genetically modified to overexpress cytochrome P450 that are encapsulated in biologically inert cellulose sulphate polymers and administered to pancreatic cancer patients along with low doses of ifosfamide (p 38, col 1, ¶ 1 and figure 1). This figure indicates that the capsules is semipermable, allowing small molecules such as nutrients to enter but not large enough for cells of the immune system to enter (caption of figure 1). If desired, it is possible to design gene expression constructs that allow for manipulation of expression levels, such as by using antibiotic dependent switch mechanisms (p 43, col 1).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to a regulatable gene construct for use in the method of Lohr et al.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because such gene expression constructs are known in the art and can provide a mechanism to increase gene expression when needed, such as at the time of ifosfamide administration, but lower levels or no expression at the time in between cycles when the tumor localized cytochrome P450 expression is not needed. 

Claims 12, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lohr et al. as applied to claims 1 – 12, 14, 16 and 17 above, and further in view of Hauser et al. (XIC Intl Wkshop on Bioencapsulation, 2006).
Lohr et al. is discussed above.
The number of encapsulated cells is not explicitly disclosed.
Hauser et al. discloses the encapsulation of HEK293 cells stably transfected with expression vectors containing the CYP2B1 gene that were then encapsulated using sodium cellulose sulphate (p 1). The process was optimized and resulted in 700 µm diameter capsules containing about 450 cells per capsule directly after encapsulation (p 2, ¶ 4) that rose to about 6 x 103 cells per capsule after cultivation in a bioreactor but the increased doubling time as growth progressed may be caused by limited oxygen supply mediated through the capsule membrane (p 3, ¶ 1).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the number of cells per capsule. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because sodium cellulose sulphate can be used to encapsulate cells and the number of cells increased by growth after encapsulation. However, the capsule interior can limit cell growth and the cells must be able to express the desired protein even if they are not actively dividing even if more cells might results in the expression of more protein. Therefore the number of cells in the capsule is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results. There is no evidence of record as to the criticality of the claimed numbers of cells.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lohr et al. as applied to claims 1 – 12, 14, 16 and 17 above, and further in view of Gunzburg et al. (US 6,540,995) and Saller et al. (US 6,776,985).
Lohr et al. is discussed above.
The presence of pores of a particular size in the capsule membrane is not explicitly disclosed.
Gunzburg et al. discloses capsules encapsulating cytochrome P450 producing cells and cytochrome P450 producing retroviral packaging cells and the treatment of cancer or other relevant diseases with such capsules (whole document, e.g., abstract). Encapsulation of the cells within a semi-permeable membrane allows for the capsules to become well engrafted in the host, become vascularized and do not elicit a host immune or inflammatory response to permit long term retroviral vector delivery in vivo (col 7, ln 15 – 24). The pores are sized to allow cytochrome P450, nutrition factors or viral particles to permeate but are not permeable for any cell of the immune system so as to completely protect the cytochrome P450 producing cells from the cells of the host immune system (col 7, ln 25 – 32). The capsules can be made from materials such as cellulose sulphate (col 7, ln 63).
Saller et al. discloses encapsulated cells producing viral particles and the use of such encapsulated cells (whole document, e.g., abstract). The preparation of the cellulose sulphate capsules used in the invention have been described elsewhere but the properties of the capsules such as size, pore size, wall thickness and mechanical properties depend on factors such as the preparation method (col 2, ln 46 – 62). While the pores of such capsules allow for the continual production of viral particles and are large enough to allow antibodies and complement to enter the capsule, no evidence of gross immune or inflammatory response has been observed, the capsules become well engrafted and rapid vascularize (col 2, ln 63 – col 3, ln 10). The porous capsule wall have a surface pore size between 80 and 150 nm, preferably 100 – 120 nm (col 3, ln 46 – 49).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate encapsulate the cells of Lohr et al. in a porous cellulose sulphate capsule as disclosed by Gunzburg et al. and Saller et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because such cytochrome P450 producing cells can be encapsulated in porous membranes, even those with pores allowing access of immune cells, without showing an immune response while allowing for entry and exit of materials such as cytochrome P450 and/or viral particles to permeate the encapsulating material and such pores can be in the range of 80 – 150 nm in size. Larger pores will increase the permeability of the capsule membrane and the rate at which materials such as the prodrug, nutrient and cytochrome P450 or viral particles are able to enter or leave the capsule.

Claims 30 – 36 are rejected under 35 U.S.C. 103 as being unpatentable over Lohr et al. as applied to claims 1 – 12, 14, 16 and 17 above, and further in view of Walker et al. (WJG, 2014).
Lohr et al. is discussed above.
The treatment of gemcitabine and nab-paclitaxel resistant pancreatic cancer is not disclosed.
Walker et al. discloses that there are an increasing number of first-line therapeutic treatment options for locally advanced or metastatic cancer, but the optimal choice for second-line and beyond treatment is less well-defined (abstract). Among the ongoing clinical trials for new standards of care for first-line treatment of pancreatic cancer is a doublet treatment regimen of gemcitabine plus nab-paclitaxel (¶ bridging p 2224 and 2225). Invariably, regardless of front-line therapy, patients with advanced/metastatic disease will progress and the treatment choice becomes murkier (p 2225, col 1, ¶ 2). A number of second line and beyond therapies are reviewed in the remainder of the article, including those that do not contain gemcitabine. Among such therapies is a regimen of mitomycin and ifosfamide (table 3).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use the treatment regimen of Lohr et al. comprising ifosfamide in patients that have progressed after a front line treatment with gemcitabine and nab-paclitaxel and thus have developed resistance to the regimen.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because ifosfamide is a distinct chemotherapeutic agent from gemcitabine and nab-paclitaxel and progression after treatment with this regimen indicates resistance to these agents. The administration of a new chemotherapeutic agent with localized activation in the area of the tumor due to the encapsulated cell methodology of Lohr et al. would reasonably be expected to treat the cancer that has progressed following treatment with gemcitabine and nab-paclitaxel. The timing and cycling of chemotherapeutic agents administered to treat cancer is a results effective parameter the person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal timing of the onset and number of cycles in order to best achieve the desired results.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618